Citation Nr: 0113050	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-12 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1943 to August 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
RO, which denied the veteran's claim for a total disability 
rating based on individual unemployability. 


REMAND

The veteran seeks a total disability rating based on 
individual unemployability.  He is currently service 
connected for residuals of a fracture of the lumbosacral 
spine, with a 40 percent rating, residuals of a fracture of 
the left tibia, with osteoarthritis of the left ankle, with a 
30 percent rating, and residuals of a fracture of the right 
fibula, with a 20 percent rating, resulting in a combined 
rating of 70 percent.  Thus, the veteran meets the basic 
requirements of 38 C.F.R. § 4.16(a), as he has at least one 
disability rated at 40 percent or more, and sufficient 
additional service connected disabilities to bring his 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2000).  Although the veteran has been examined by several VA 
medical personnel, none have offered a medical opinion 
regarding the effect of the veteran's service connected 
disabilities upon his ability to obtain and maintain gainful 
employment.  Where, as is the case here, the evidentiary 
record before the Board is inadequate, a remand is required.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the changes in the law brought about by the VCAA, 
a remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In particular, the VA must provide a medical 
examination or obtain a medical opinion when such development 
is necessary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  

Next, the veteran's employment record reveals that he worked 
28 years for the U.S. Postal Service until he was forced to 
retire in 1980 due, he claims, to his service connected 
disabilities.  The records associated with the veteran's 
employment with the U.S. Postal Service are potentially 
relevant to his pending claim, and should thus be obtained 
for review.  Cf. Murincsak v. Derwinski, 2 Vet. App. 363, 373 
(1992).  

Thus, in light of the above, this claim must be remanded for 
the following additional development:  

1.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder, to include the 
veteran's U.S. Postal Service employment 
records.

2.  The veteran should be afforded VA 
medical examinations to evaluate his 
service-connected disabilities and their 
impact upon his employability.  A 
notification of examination letter, a 
copy of which must be associated with the 
claims folder, should be sent to the 
veteran advising him of the consequences 
of a failure to appear for examination.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
necessary tests, as determined by the 
examiner, should be accomplished.  The 
examiner should examine the veteran's 
disabilities, both service-connected and 
nonservice-connected, and the impairments 
resulting therefrom, and address the 
following questions: 

a.  Is the veteran currently able to 
obtain and maintain gainful employment?  

b.  If not, is it as likely as not the 
veteran's unemployability is due solely 
to his service-connected disabilities?  

The medical basis for all opinions 
expressed should be indicated.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

6.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



